In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00032-CR



         CEDRIC LEVONE JAMES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 17-0111X




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
        Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The reporter’s record includes an MP4 file labeled “State’s

Exhibit 2, Part A,” and “States Exhibit 2, Part B.” State’s Exhibit 2, Part A, includes a social

security number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because State’s

Exhibit 2, Part A, contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal State’s Exhibit A, Part 2, of the electronically filed reporter’s

record in this case.

        IT IS SO ORDERED.

                                                       BY THE COURT

Date: June 20, 2018




                                                  2